Electronically Filed
                                                          Supreme Court
                                                          SCPW-XX-XXXXXXX
                                                          04-DEC-2019
                                                          02:08 PM


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE MICHAEL DOYLE RUGGLES, Petitioner.



                         ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Michael Doyle
Ruggles’s petition for an extraordinary writ, filed on November
21, 2019, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner is not
entitled to the requested relief from this court.     Petitioner may
seek declaratory relief under HRS § 632-1, as appropriate.
Accordingly,
          IT IS HEREBY ORDERED that the petition for an
extraordinary writ is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for an extraordinary
writ without payment of the filing fee.
          DATED: Honolulu, Hawai#i, December 4, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson